Title: Skelton Jones to Thomas Jefferson, 7 July 1809
From: Jones, Skelton
To: Jefferson, Thomas


          Sir,  Richmond July 7. 1809.
           Your letter dated June the 25th came duly to hand. I have seen the master commissioner Ladd and informed him that any arrangement which should be made between you and himself would be satisfactory to me. He has appointed the 20th of Octr as the day of meeting, of which I expect he will inform you.  He will also give notice of the postponement to David Copeland one of the parties concerned.  You will, as you suggest in your letter, be good enough to endeavour to procure the punctual attendance of Messrs Skipwith Eppes &c—.
           I address’d to you some weeks past two letters on the subject of the History of Virginia:—I should be glad to hear from you, shortly, on that subject.—
          With great respect Yr obedt. servt. Skelton Jones
        